UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 12) UTi Worldwide Inc. (Name of Issuer) Ordinary Shares, no par value per share (Title of Class of Securities) G87210103 (CUSIP Number) Rory C. Kerr Maitland Advisory, Dublin 16 Windsor Place Dublin 2, Ireland 011-353-1-663-5800 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 21, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box[_]. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons: PTR Holdings Inc. I.R.S. Identification Nos. of Above Persons (entities only): 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[] 3. SEC Use Only: 4. Source of Funds (See Instructions): 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): [] 6. Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 407,4301 8. Shared Voting Power 01 9. Sole Dispositive Power 6,752,2722 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,752,2722 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): [] 13. Percent of Class Represented by Amount in Row (11): 6.8% based on 99,517,068 Ordinary Shares outstanding as of May 2, 2008. 14. Type of Reporting Person CO 1 See description of voting agreements disclosed in Item 5 of Reporting Person’s original Schedule 13D filed with the Securities and Exchange Commission on January3, 2005, the disclosure contained in Item 6 of Reporting Person’s Amendment No. 2 to the Original Schedule 13D filed with the Securities and Exchange Commission on July26, 2005, the disclosure contained in Item 6 of Reporting Person’s Amendment No. 5 to the Original Schedule 13D filed with the Securities and Exchange Commission on January26, 2006, the disclosure contained in Item 6 and Appendix A of Reporting Person’s Amendment No. 10 to the Original Schedule 13D filed with the Securities and Exchange Commission on December21, 2007, and the disclosure contained in Item 6 of Reporting Person's Amendment No. 11 to the Original Schedule 13D filed with the Securities and Exchange Commission on June25, 2008. CUSIP No. G87210103 Page3 of8 Pages 2 Includes 5,439,675 Ordinary Shares deemed beneficially owned directly by Union-Transport Holdings Inc. since PTR Holdings Inc. holds 71.8% of Union-Transport Holdings Inc., and 1,312,597 shares held directly by PTR Holdings Inc. PTR Holdings Inc. does not exercise any control over any decisions of Union-Transport Holdings Inc., except in its capacity as a shareholder of Union-Transport Holdings Inc. and except in relation to the voting of 71.8% of the ordinary shares of UTi Worldwide Inc. held by Union-Transport Holdings Inc. pursuant to the voting agreements referred to in note 1 above. CUSIP No. G87210103 Page4 of8 Pages 1. Names of Reporting Persons: Union-Transport Holdings Inc. I.R.S. Identification Nos. of Above Persons (entities only): 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[] (b)[] 3. SEC Use Only: 4. Source of Funds (See Instructions): 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): [] 6. Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 1,533,9881 8. Shared Voting Power 01 9. Sole Dispositive Power 5,439,675 10. Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 5,439,675 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): [] 13. Percent of Class Represented by Amount in Row (11): 5.5% based on 99,517,068 Ordinary Shares outstanding as of May 2, 2008. 14. Type of Reporting Person CO 1 See description of voting agreements disclosed in Item 5 of Reporting Person’s original Schedule 13D filed with the Securities and Exchange Commission on January 3, 2005, the disclosure contained in Item 6 of Reporting Person’s Amendment No. 2 to the Original Schedule 13D filed with the Securities and Exchange Commission on July 26, 2005, the disclosure contained in Item 6 of Reporting Person’s Amendment No. 5 to the Original Schedule 13D filed with the Securities and Exchange Commission on January 26, 2006, the disclosure contained in Item 6 and Appendix A of Reporting Person’s Amendment No. 10 to the Original Schedule 13D filed with the Securities and Exchange Commission on December21, 2007, and the disclosure contained in Item 6 of Reporting Person's Amendment No. 11 to the Original Schedule 13D filed with the Securities and Exchange Commission on June25, 2008. CUSIP No. G87210103 Page5 of8 Pages SCHEDULE 13D This Amendment No.12 (this “Amendment No.12”) amends the original Schedule13D (the “Original Schedule13D”) filed with the Securities and Exchange Commission (the “SEC”) by each of PTR Holdings Inc. (“PTR”), Union-Transport Holdings Inc. (“UTH”) and United Service Technologies Limited (each of PTR and UTH, a “Reporting Person” and, collectively, the “Reporting Persons”) on January3, 2005, as amended by that certain Amendment No.1 to Schedule13D filed with the SEC on April26, 2005, that certain Amendment No.2 to Schedule13D filed with the SEC on July26, 2005, that certain Amendment No.3 to Schedule13D filed with the SEC on August4, 2005, that certain Amendment No.4 to Schedule13D filed with the SEC on December13, 2005, that certain Amendment No.5 to Schedule13D filed with the SEC on January26, 2006, that certain Amendment No.6 to Schedule13D filed with the SEC on September 29, 2006, that certain Amendment No.7 to Schedule13D filed with the SEC on October 5, 2006, that certain Amendment No.8 to Schedule13D filed with the SEC on January 3, 2007, that certain Amendment No. 9 to Schedule 13D filed with the SEC on January 5, 2007, that certain Amendment No. 10 to Schedule 13D filed with the SEC on December 21, 2007 and that certain Amendment No. 11 to Schedule 13D filed with the SEC on June 25, 2008.This Amendment No.12 is being filed as a result of the information disclosed in Items 4, 5 and 6 below. ITEM 2. IDENTITY AND BACKGROUND This Amendment No. 12 is being filed by the Reporting Persons. ITEM 4. PURPOSE OF TRANSACTION As previously disclosed, on June 24, 2008, PTR and UTH each entered into a written plan (each a “Sales Plan” and together, the “Sales Plans”) pursuant to Rule 10b5-1 promulgated under the Securities Exchange Act of 1934, as amended, under which the Reporting Persons instructed Credit Suisse Securities (USA) LLC, as their agent, to sell their entire ownership interest in the Issuer from June 24, 2008 through December 31, 2008, subject to the terms, conditions and restrictions set forth in the Sales Plans (copies of which Sales Plans were attached to Amendment No. 11 to the Original Schedule 13D as Exhibits 99.1 and 99.2).Among other terms, the Sales Plans provide that each month, Mr. MacFarlane will purchase from PTR and UTH a number of shares corresponding to the number of shares sold by each of PTR and UTH, if any, such that his indirect ownership interest in theIssuer is transferred to a direct ownership interest.The price of these shares will correspond to the price received by PTR and UTH in the sales pursuant to the Sales Plans. Pursuant to its Sales Plan, PTR made the sales of shares disclosed in Item 5(c) below.Sales under the Sales Plan are expected to continue in accordance with the Sales Plan until the earlier of (a) the date that the remaining shares to be sold under the Sales Plan are sold and (b) December 31, 2008. The sale of UTH’s shares pursuant to the applicable Sales Plan will commence upon the completion of the sale of PTR’s shares to the open market. Neither PTR nor UTH will have any interest in the securities of the Issuer following completion of sales under the Sales Plans. CUSIP No. G87210103 Page6 of8 Pages ITEM 5. INTEREST IN SECURITIES OF THE ISSUER (a) The percentage of Ordinary Shares reported beneficially owned by the Reporting
